Title: To Alexander Hamilton from Tench Coxe, 30 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, January 30, 1795. “I observe you are of opinion that no Act of the President can give concurrent Jurisdiction to officers of different districts &ca. I had entertained the hope that the 1st. Section (lines 11 & 12) of the act of the 5th of June 1794, would have enabled him to annex the River to each district, Survey and division, which the public service might require. If you should be of that opinion on considering the section you will be pleased to inform me.”
